DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the modifying results in less inconvenience for human users than was the case prior to the,".  The meaning of this limitation is unclear and might be a typographical error.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gossweiler, III, USPN 8,621,396.
With regard to claims 1, 9, and 15, Gossweiler discloses a method including defining a CAPTCHA generator (column 13 lines 57-65), wherein a CAPTCHA is a Completely Automated Public Turing tests to tell Computers and Humans Apart (column 1 lines 41-43), and the CAPTCHA generator is configured to generate CAPTCHA challenges by using at least a first parameter (image, column 13 line 66-column 14 line 5) and a first plurality of values (filtering) associated with the first parameter (column 14 lines 6-21), defining an adversary program (automated machine), wherein the adversary program is configured to automatically attempt to solve the CAPTCHA challenges (column 15 lines 30-43), performing a first feedback loop (repeated multiple times) including generating a first plurality of CAPTCHA challenges (column 14 lines 22-43) , receiving feedback from a group of human users with respect to a first subset of the first plurality of CAPTCHA challenges (column 14 lines 22-56), and receiving feedback from the adversary program with respect to a second subset of the first plurality of CAPTCHA challenges (column 15 lines 30-43), and modifying a weight associated with a first value among the plurality of values, to determine a modified weight associated with the first value (column 15 line 1-14), wherein the modifying is based, at least in part, on the 
With regard to claims 2, 10, and 16, Gossweiler discloses the method of claim 1, as outlined above, and further discloses each CAPTCHA challenge of the plurality of CAPTCHA challenges is generated, at least in part, by randomly selecting a value from among the first plurality of values (column 14 lines 22-43).
With regard to claims 3, 11, and 17, Gossweiler discloses the method of claim 1, as outlined above, and further discloses performing a second feedback loop (repeated multiple times), wherein the second feedback loop includes generating a second plurality of CAPTCHA challenges and the second plurality of CAPTCHA challenges are generated, at least in part, by using the modified weight to determine how often the associated value is used in generating the second plurality of CAPTCHA challenges (column 14 lines 33-43).
With regard to claims 5, 13, and 19, Gossweiler discloses the method of claim 1, as outlined above, and further discloses the modifying creates a modified distribution of the first plurality of values associated with the first parameter (column 14 lines 33-43, Figures 3B).
With regard to claims 6 and 14, Gossweiler discloses the method of claim 1, as outlined above, and further discloses the second success rate is measured by 
With regard to claims 8 and 20, Gossweiler discloses the method of claim 1, as outlined above, and further discloses the first parameter, the first plurality of values associated with the first parameter, and the weight associated with the first value are stored in a table, and the parameterized CAPTCHA generator uses information in the table to generate CAPTCHA challenges (column 14 lines 57-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Broder et al., USPN 2008/0147456.
.
Claims 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Von Ahn et al., USPN 2010/0031330.
With regard to claim 7, Gossweiler discloses the method of claim 1, as outlined above, and further discloses the modifying results in less inconvenience for human users than was the case prior to the, wherein inconvenience is measured by determining how often human users incorrectly responded to CAPTCHA challenges (column 14 lines 57-67). Gossweiler does not disclose inconvenience is measured by determining how often human users refreshed CAPTCHA challenges. Von Ahn discloses a CAPTCHA analysis method (0063) similar to that of Gossweiler and, further discloses inconvenience is measured by determining how often human users refreshed CAPTCHA challenges (0075). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the refresh inconvenience determination of Von Ahn in the method of Gossweiler for the stated motivation of 
References Cited
Jadhav et al., USPN 2019/0018937, is cited as disclosing a test conducted (0057) similar to that of the instant claims, but was not used in the rejection because he outlines a test that was conducted rather than an invention of a system and method to conduct such a test.
Javed et al., in cited “Captchæcker: Reconfigurable CAPTCHAs based on automated security and usability analysis", discloses a solution similar to the claimed invention, but is lacking the actual process and automated side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JACOB LIPMAN/Primary Examiner, Art Unit 2434